IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                              AT JACKSON

                                         MAY 1997 SESSION
                                                                          FILED
                                                                        September 10, 1997

                                                                         Cecil Crowson, Jr.
                                                                          Appellate C ourt Clerk
STATE OF TENNESSEE,                                )
                                                   )        C.C.A. NO. 02C01-9603-CR-00083
                 Appellee,                         )
                                                   )        SHELBY COUNTY
VS.                                                )
                                                   )        HON. JAMES C. BEASLEY, JR.,
CLEOPHES CARTER,                                   )        JUDGE
                                                   )
                 Appellant.                        )        (Certified Question of Law)



                                      CONCURRING OPINION



                 I concur fully in the results reached by the author in his opinion. However,

I concur in results only because of the defendant’s failure to comply with the guidelines

set out in State v. Preston, 759 S.W.2d 647 (Tenn. 1988), and reaffirmed in State v.

Pendergrass, 937 S.W.2d 834 (Tenn. 1996). I note that the defendant was represented

by counsel at the time his plea was entered, and the trial court expressly advised the

defendant “if you decide you want to appeal your matter: you have a right to do so under

the guidelines of 37(b)(i).” This advice by the trial judge was after the defendant had

previously indicated his desire to appeal the search issue and his desire to represent

himself. The transcript also indicates that the defendant had entered, on the guilty plea

form, “37(b)(2)(i).”1



                 The defendant was represented by counsel at the time he entered his plea

but chose to represent himself on appeal. There is no order in the record indicating that


        1
          This sec tion of the Rules of Crim inal Procedure provides for an appeal, after a guilty plea, of a
certified question of law.
a certified question was reserved at the time of his plea, even though this matter was

discussed and the trial judge advised the defendant it would have to be done timely and

properly. For this reason, I would dismiss the appeal for failure to comply with the

requirements of Preston.



                                               ______________________________
                                               JOHN H. PEAY, Judge




                                          2